DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoyt, et al. (US 2019/0279457, herein Hoyt).1	Regarding claim 1, Hoyt teaches a catering and cooking device, comprising:	a machine body (paragraph 0022: custom vending chassis), 	a heating unit (paragraph 0028: liquid heating device) and/or a flow control unit (paragraph 0024: solenoid controlled valves),2 	a control unit (paragraph 0024: software unit), and	a network communication unit (paragraph 0023: debit or credit card systems necessarily require a communication unit to communicate with the card issuer and bank);	wherein the control unit is electrically connected to the heating unit and/or3 the flow control unit to control the heating unit and/or the flow control unit (paragraph 0024), and	the network communication unit is electrically connected to the control unit to receive processing process information to control a water outlet time of a water reservoir (paragraph 0028).	Regarding claim 2, Hoyt teaches an induction unit electrically connected to the network communication unit (paragraph 0023: NFC reader).	Regarding claim 3, Hoyt teaches the induction unit comprises an image identifier and/or4 an NFC card reader (paragraph 0023).	Regarding claim 4, Hoyt teaches a display unit electrically connected to the network communication unit (paragraph 0029: touchscreen display).	Regarding claim 5, Hoyt teaches a user input unit electrically connected to the control unit and/or5 the network communication unit (paragraph 0029: touchscreen display).	Regarding claim 6, Hoyt teaches a timing unit electrically connected to the control unit (paragraph 0029).	Regarding claim 7, Hoyt teaches a selection button is provided on the machine body, and the selection button is electrically connected to the control unit and starts the control unit (paragraphs 0026 & 0029).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hoyt in view of Merali, et al. (US 2017/0238753, herein Merali).6	Regarding claim 8, Hoyt teaches the device of claim 1, as discussed above.	Hoyt does not explicitly teach a scanning head is provided on the machine body.	Merali teaches a scanning head is provided on the machine body (paragraph 0286).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Hoyt and Merali, because a scanning head allows for easy and convenient data communication (paragraph 0291 of Merali).	Regarding claim 9, Hoyt teaches the device of claim 1, as discussed above, as well as a control unit (see rejection of claim 1 above).	Hoyt does not explicitly teach a reading unit configured for transforming selected ingredients into desired food, a customizing unit configured for receiving food tag information and corresponding to the reading unit, and	a control unit configured for executing cooking instructions of the selected ingredients according to the customizing unit;7	wherein the reading unit is electrically connected to the customizing unit, and the customizing unit is electrically connected to the control unit.	Merali teaches a reading unit configured for transforming selected ingredients into desired food, a customizing unit configured for receiving food tag information and corresponding to the reading unit (paragraph 0291), and	a control unit configured for executing cooking instructions of the selected ingredients according to the customizing unit (paragraph 0291); 	wherein the reading unit is electrically connected to the customizing unit, and the customizing unit is electrically connected to the control unit (paragraph 0291).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Hoyt and Merali, because such a combination increases the convenience for the user (paragraph 0291 of Merali).	Regarding claim 10, Merali further teaches the reading unit comprises a scanning module configured for obtaining required food information via a QR code or a barcode (paragraph 0221).	Regarding claim 11, Merali further teaches the reading unit comprises a startup module configured for pressing the desired food via an external button to read food information (paragraph 0221).	Regarding claim 12, Merali further teaches the customizing unit comprises: a pre-stored module pre-stored with a recipe corresponding to food in a selection module, the pre-stored module being electrically connected to the reading unit; a calling module for calling the recipe in the pre-stored module according to a selected food, and a setting module for setting a set value according to a water amount, a cooking temperature and a cooking time required by the recipe, the setting module being electrically connected to the control unit, and the control unit controlling the water amount, the cooking temperature, and the cooking time according to the set value of the setting module (paragraph 0221).	Regarding claim 13, Hoyt further teaches a payment unit, wherein the payment unit is electrically connected to the control unit, and the control unit identifies that the cooking instructions are executed after the payment unit completes a payment (paragraph 0023).	Regarding claim 14, Merali further teaches the pre-stored module further stores price information corresponding to the food tag information; and the customizing unit sends the price information (paragraph 0221).	Regarding claim 15, Hoyt further teaches a customizing client terminal, wherein the customizing client terminal comprises: 	a selection module configured for displaying a plurality of types of catering, the selection module being used by a user to select the plurality of types of catering (paragraph 0029); 	a receiving module electrically connected to the selection module, the receiving module being configured to receive selection information of the user (paragraph 0029); and 	a payment module configured to pay a product after the receiving module receives the selection information of the user, wherein, the payment module is electrically connected to the control unit (paragraph 0023).	Regarding claim 16, Hoyt further teaches a selection module configured for displaying one or more food information and/or8 the processing process information for selection by a user and sending out selection information (paragraph 0029).	Regarding claim 17, Hoyt further teaches an induction module electrically connected to the selection module and configured to sense and send the one or more food information (paragraph 0029);	wherein the selection module receives and displays the one or more food information (paragraph 0029).	Regarding claim 18, Hoyt further teaches an induction unit electrically connected to the network communication unit (paragraph 0023).	Regarding claim 19, Hoyt further teaches the induction unit comprises an image identifier and/or9 an NFC card reader (paragraph 0023).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.10
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 In addition to the cited paragraphs, please see also the associated figures.
        2 Under the broadest reasonable interpretation, the conjunction “and/or” requires only the “or”, i.e. either of the two components. For this limitation, Hoyt teaches both, but only one is required to anticipate this claim.
        3 See above for the construction of “and/or.” All instances of this conjunction are construed as “or”, requiring only the alternative.
        4 See above for the construction of “and/or.” All instances of this conjunction are construed as “or”, requiring only the alternative.
        5 See above for the construction of “and/or.” All instances of this conjunction are construed as “or”, requiring only the alternative.
        6 In addition to the cited paragraphs, please see also the associated figures.
        7 Hoyt teaches the control unit; it does not teach the control unit in this fashion.
        8 See above for the construction of “and/or.” All instances of this conjunction are construed as “or”, requiring only the alternative.
        9 See above for the construction of “and/or.” All instances of this conjunction are construed as “or”, requiring only the alternative.
        10 The Examiner can also be reached at matthew.mikels@uspto.gov.